COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
                                                                No. 08-19-00001-CV
                                                 §
  IN THE INTEREST OF D.A.C,                                          Appeal from
                                                 §
  A CHILD.                                                       388th District Court
                                                 §
                                                              of El Paso County, Texas
                                                 §
                                                                (TC # 2001CM4083)
                                                 §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, Eduardo Contreras, has failed to file

his brief or a motion for extension of time to file the brief, we dismiss the appeal for want of

prosecution.

       The Clerk of the Court notified Appellant that his brief was past due and no motion for

extension of time had been filed. The letter advised Appellant that the Court intended to dismiss

the appeal for want of prosecution unless Appellant responded within ten days and showed grounds

for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). Appellant has not filed the brief or an

extension motion, and he has not filed any response to the Court’s inquiry. Accordingly, we

dismiss the appeal for want of prosecution. See TEX.R.APP.P. 38.8(a)(1), 42.3(b), (c).

April 10, 2019
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.